         Case 2:21-cv-00407-SM-KWR Document 20-1 Filed 05/12/21 Page 1 of 1




                                              UNITED STATES DISTRICT COURT

                                             EASTERN DISTRICT OF LOUISIANA

RAYNE UPTON, individually and                                                   *            CIVIL ACTION
on behalf of her minor daughter, G.H.                                           *
                                                                                *            NO. 21-407
versus                                                                          *
                                                                                *            SECTION “E”
RODNEY VICKNAIR, ET AL.                                                         *            JUDGE MORGAN
                                                                                *
                                                                                *            MAGISTRATE DIVISION “4”
                                                                                *            MAGISTRATE JUDGE ROBY
                                                                                *
 *************************

                                                                          ORDER

            Considering the foregoing Motion for Extension of Time:

            IT IS HEREBY ORDERED that the Ex Parte Motion for Extension of Time by Defendant,

Rodney Vicknair, for a 21 day extension of time pursuant to Local Rule 7.8 within which to plead

or otherwise respond to the Complaint herein, up to and including May 24, 2021 is GRANTED .

            New Orleans, Louisiana this ____ day of May, 2021.



                                                                           __________________________________________
                                                                                     HON. SUSIE MORGAN
                                                                               UNITED STATES DISTRICT JUDGE




C:\Users\ctalpaugh\GBSA, L.L.P\CTAData - Documents\CTA CORP CLIENTS\FOP.Vicknair, Rodney\ORD.extension.CTA.05122021.wpd
